Per Curiam.
These are motions for stay of an injunction by a three-judge District Court which nullified a series of enactments of the State of Louisiana. The scope of these enactments and the basis on which they were found in conflict with *501the Constitution of the United States are not matters of doubt. The nub of the decision of the three-judge court is this:
“The conclusion is clear that interposition is not a constitutional doctrine. If taken seriously, it is illegal defiance of constitutional authority.” United States v. Louisiana, 188 F. Supp. 916, 926.
The main basis for challenging this ruling is that the State of Louisiana “has interposed itself in the field, of public education over which it has exclusive control.” This objection is without substance, as we held, upon full consideration, in Cooper v. Aaron, 358 U. S. 1. The others are likewise without merit.
Accordingly, the motions for stay are denied.